

116 HR 5203 IH: Promoting Rural Exports Act of 2019
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5203IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Mr. Peterson (for himself and Mr. Armstrong) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the Rural Export Center, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Rural Exports Act of 2019. 2.FindingsCongress finds the following:
 (1)Rural businesses are often located far from information clusters and major transportation corridors.
 (2)Because of their location, rural businesses face higher barriers to accessing international markets.
 (3)A dedicated Rural Export Center within the United States and Foreign Commercial Service providing business- and product-specific support can help companies in the United States looking to export their products.
			3.Establishment of the rural export center
 (a)DefinitionsIn this section: (1)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce and Director General of the United States and Foreign Commercial Service appointed pursuant to section 2301(a)(2) of the Export Enhancement Act of 1988 (15 U.S.C. 4721(a)(2)).
 (2)Commercial serviceThe term Commercial Service means the United States and Foreign Commercial Service established under section 2301(a)(1) of the Export Enhancement Act of 1988 (15 U.S.C. 4721(a)(1)).
				(b)Establishment of the rural export center
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Assistant Secretary shall establish a Rural Export Center (in this section referred to as the Center) for the purpose of providing businesses located in rural areas in the United States with resources to help those businesses export their products.
				(2)Location of the center
 (A)In generalThe Center shall be established at an office of the Commercial Service in the United States in existence before the date of the enactment of this Act.
 (B)Criteria for selecting locationIn selecting a location for the Center, the Assistant Secretary shall give preference— (i)based on expertise and operations at Commercial Service offices that support rural businesses exporting to new markets before the date of the enactment of this Act; and
 (ii)to such offices not located in major metropolitan areas. (C)Location of staffAny researcher or staff directly supporting the operation of the Center shall be primarily based at the Center.
					(c)Export center operations
 (1)In generalThe Center shall— (A)provide in-depth, customized, and actionable market research services that—
 (i)a business may opt into based on need; and (ii)are—
 (I)focused on actionable and measurable results for a business; (II)business- and product-specific;
 (III)targeted to not more than 3 international markets; (IV)based on high-quality data, including data from international trade association subscription databases; and
 (V)based on market analysis and export services of the Commercial Service available before the date of the enactment of this Act, including the Rural America’s Intelligence Service for Exporters program; and
 (B)conduct strategic planning and export support services for rural businesses as needed. (2)Measure of effectivenessTo measure the effectiveness of the Center, the Center shall collect and make available data on—
 (A)the number of businesses that sign up for market research assistance; (B)the number of export assistance services a business engages in following the research assistance, including—
 (i)trade shows; (ii)trade missions; and
 (iii)other services facilitated by the Center; and (C)the total monetary value of exports facilitated by the services provided by the Center.
 (3)Website for the centerThe Center shall maintain an internet website that includes— (A)data collected by the Center;
 (B)best practices for rural businesses beginning to evaluate export opportunities; and (C)appropriate contact information for staff at the Center.
					